Citation Nr: 0705689	
Decision Date: 02/28/07    Archive Date: 03/05/07

DOCKET NO.  05-03 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for hepatitis C.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

A. Cryan, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri.  

The veteran testified at a video conference hearing before 
the undersigned Veterans Law Judge (VLJ) in November 2005.  
At the hearing, the veteran withdrew her appeal of a claim of 
entitlement to a total disability rating based on individual 
unemployability.  The Board's action is therefore limited to 
the remaining issue-entitlement to service connection for 
hepatitis C.


REMAND

The veteran filed a claim for disability compensation 
benefits in February 2004.  She claimed that she was exposed 
to hepatitis C in service either during numerous blood draws 
or from medical procedures to remove uterine fibroids.

Associated with the claims file is a letter dated in November 
1989 which shows that the veteran had an alanine 
aminotransferase (ALT) level two times the upper limit of 
normal.  The letter noted that ALT tests detect liver 
abnormalities.  It was also noted that viral hepatitis, 
medications, obesity, exercise, and alcohol use caused 
elevated ALT levels.  The letter advised that the veteran 
should undergo further diagnostic evaluation by a physician.  
The veteran reported that she was unaware of the existence of 
the letter until she reviewed her service personnel record 
and service medical records in 2002.  She said the letter was 
placed in her personnel file and no one followed up on it or 
notified her.

Associated with the claims file are medical records from the 
Naval Medical Center in San Diego dated from February 1992 to 
May 1999 and VA outpatient treatment reports dated from May 
2003 to May 2005.  The VA records reference a diagnosis of 
hepatitis C but there is no record of any laboratory studies.  

The veteran testified at a video conference hearing in 
November 2005.  She reported that she was seen by VA in 2002 
at which time she received the diagnosis of stage three 
hepatitis C.  She also testified that the month before the 
hearing her enzyme levels exceeded the level for stage three 
and that she was currently in the fourth and final stage of 
hepatitis C.  She said she had also been diagnosed with 
cirrhosis.  As noted above, VA records that may have been 
prepared after May 2005 have not been associated with the 
claims file.  The RO must obtain copies of all laboratory 
reports and medical records pertaining to the veteran's 
diagnosis and treatment for hepatitis C.  Further, the RO 
should obtain all VA treatment records for the period from 
1999 to 2003 and all reports dated after May 2005.  

Associated with the claims file is a letter from the 
veteran's treating physician at VA dated in May 2004.  The 
doctor reported that the veteran had been under his care 
since May 2003 and that she was being treated for chronic 
hepatitis C.  The letter did not contain an opinion regarding 
the probability that the veteran's hepatitis C had its origin 
in service; nor did it contain the date on which the veteran 
was diagnosed with hepatitis C.

The veteran was afforded a VA examination in November 2004 in 
order to determine the probability that her diagnosis of 
hepatitis C was related to her military service.  The 
examiner did not provide an opinion.  

In statements dated in June 2004 and September 2004 the 
veteran reported that she had applied for disability benefits 
through the Social Security Administration (SSA).  It is not 
clear whether the SSA has promulgated a decision but the RO 
must contact the SSA and request a copy of any decision and 
the medical records relied on by the SSA in deciding the 
veteran's claim.

When the veteran testified at the November 2005 video 
conference hearing, she said the nurse practitioner whom she 
regularly saw at VA for hepatitis C, S. Opperman, had told 
her that she had probably contracted hepatitis C in 1984 or 
1985.  She said the nurse practitioner based her opinion on 
the fact that the November 1989 letter said that the 
veteran's ALT levels were elevated and by the time the 
veteran was diagnosed in 2002 she was already in the middle 
to late third stage of the disease.  This opinion was not 
reduced to writing.  Because the VA examiner did not provide 
the Board with useful information in rating the veteran's 
claim, S. Opperman should be contacted, if still available, 
and asked to provide an opinion on the medical probabilities 
that the veteran contracted hepatitis C in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the 
veteran and request that she 
identify names, addresses and 
approximate dates of treatment for 
all VA and non-VA health care 
providers who have treated her for 
her hepatitis C.  After securing the 
necessary releases, the RO should 
attempt to obtain copies of 
pertinent laboratory studies and 
treatment records.  The RO should 
obtain all VA treatment records for 
the period from 1999 to 2003 and all 
reports dated after May 2005.  
The VA laboratory studies used to 
diagnose hepatitis C are of 
particular importance.  

2.  The RO should obtain from the 
SSA the decision on the veteran's 
claim for disability benefits and 
the records pertinent to the 
veteran's claim for Social Security 
benefits.

3.  If feasible, the veteran's 
claims file should be sent to 
S. Opperman at the Harry S. Truman 
Memorial Veteran's Hospital in order 
to obtain a medical opinion.  The 
claims folder, as well as a copy of 
this remand, should be made 
available.  The nurse practitioner 
should review the results of any 
testing prior to completion of the 
report.  The examiner is requested 
to indicate the medical 
probabilities that hepatitis C is 
traceable to the veteran's period of 
military service.  A complete 
rationale for any opinion expressed 
must be provided, as well as a 
discussion of the medical principles 
involved.  (If S. Opperman is not 
available, the RO should seek a 
substitute opinion, preferably by a 
medical practitioner with expertise 
in hepatitis C.)

4.  Thereafter, the RO should review 
the claims file to ensure that the 
requested development has been 
completed.  

5.  After undertaking any other 
development deemed appropriate, the 
RO should re-adjudicate the issue on 
appeal.  If the benefit sought is 
not granted, the veteran and her 
representative should be furnished a 
supplemental statement of the case 
and afforded an opportunity to 
respond before the record is 
returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until she is notified by 
the RO.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2006).

